

116 HRES 54 IH: Reaffirming the sense of the House of Representatives that the United States must lead the world in preventing further nuclear proliferation, while also reducing and eventually eliminating all nuclear weapons.
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 54IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Beyer (for himself, Mr. Johnson of Georgia, Mr. Foster, Mr. Cohen, Mr. Case, Ms. Lee of California, Mr. Langevin, Mrs. Carolyn B. Maloney of New York, Mr. Vargas, Mr. Cicilline, Mr. Huffman, Mr. Costa, Mr. McGovern, Ms. Pingree, Mr. Carson, and Mr. Levin of Michigan) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONReaffirming the sense of the House of Representatives that the United States must lead the world in preventing further nuclear proliferation, while also reducing and eventually eliminating all nuclear weapons.Whereas, in the 1984 State of the Union Address, President Reagan said, A nuclear war cannot be won and must never be fought;Whereas the nonproliferation of nuclear weapons has been a bedrock principle of United States foreign policy since 1945;Whereas the Treaty on the Non-Proliferation of Nuclear Weapons was ratified by the United States in 1968, and extended indefinitely in 1995, and depends upon the full implementation by all States Parties of three mutually reinforcing pillars: nonproliferation, access to peaceful uses of nuclear energy under safeguards, and disarmament;Whereas the United States maintains a safe, secure, and effective nuclear deterrent to provide for the national defense of the United States and to bolster the security of the allies of the United States, while also pursuing a number of arms control, disarmament, and nonproliferation agreements designed to end dangerous nuclear competition and the spread of nuclear weapons-related technologies and to ensure strategic stability, reduce nuclear risks, and protect the United States homeland and allies of the United States;Whereas the United States is now at risk of losing all the agreements that have underpinned strategic stability and nuclear risk reduction;Whereas the Treaty between the United States of America and the Union of Soviet Socialist Republics on the Elimination of Their Intermediate-Range and Shorter-Range Missiles (in this resolution referred to as the INF Treaty) successfully led to the total ban on the possession, production, and flight-testing of land-based nuclear and conventional ballistic missiles, cruise missiles, and missile launchers with ranges of 500 kilometers to 5,500 kilometers;Whereas, as a result of the INF Treaty, the United States and the Soviet Union destroyed a total of 2,692 short-, medium-, and intermediate-range missiles by the treaty’s implementation deadline of June 1, 1991;Whereas the United States formally withdrew from the INF Treaty on August 2, 2019, with no plan to avert a new and destabilizing intermediate-range missile arms race;Whereas the Treaty on Open Skies, signed in 1992 and in effect since 2002, is a vital instrument of confidence-building and verification for the United States and the allies of the United States;Whereas the Treaty on Open Skies has permitted unarmed surveillance flights over the territories of 34 countries, including Russia, with the purpose of enhancing mutual understanding of the military forces and activities of concern to them;Whereas, on May 22, 2020, the President announced his intent to withdraw from the Treaty on Open Skies in six months due to continued concerns over compliance with the Treaty’s provisions by Russia;Whereas this announcement, and the subsequent November 22 withdrawal from the Treaty on Open Skies, did not comply with section 1234 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92; 133 Stat. 1648; 22 U.S.C. 2593a note) that requires the Secretary of Defense and the Secretary of State to notify Congress at least 120 days before a formal notice is sent to treaty depositories about an intent to leave the Treaty on Open Skies, and was made despite objections expressed by United States allies;Whereas the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms (in this resolution referred to as the New START Treaty) entered into force on February 5, 2011, and is scheduled to expire on February 5, 2021, unless the United States and Russia agree to extend the Treaty by a period of up to five years;Whereas the New START Treaty has strengthened the nuclear security and strategic stability of the United States by reducing the number of strategic systems in Russia’s nuclear arsenal and providing the United States with the inspection and monitoring tools necessary to confidently verify Russian compliance with the Treaty;Whereas maintaining legally binding, verifiable limits on Russian strategic nuclear forces is in the national security interest of the United States;Whereas the Department of State has repeatedly verified that Russia is in full compliance with the New START Treaty, including most recently in the June 2020 report to Congress on Adherence to and Compliance with Arms Control, Nonproliferation, and Disarmament Agreements and Commitments;Whereas the New START Treaty has not and does not restrict the nuclear modernization programs of the United States nor limit the missile defense efforts of the United States, and the United States continues to assure allies of guarantees by the United States to their security;Whereas if the New START Treaty is allowed to expire, the United States will be faced with an unconstrained Russian nuclear arsenal for the first time since 1972, and the United States will be discarding decades of progress to maintain nuclear deterrence at a much lower level of strategic nuclear arsenals, from which the United States, NATO, and other allies have all benefitted;Whereas a perceived retreat by the United States from arms control and international affairs more broadly has caused allies and partners across the globe to doubt the United States commitment to meet its own nuclear disarmament obligations under the Treaty on the Non-Proliferation of Nuclear Weapons, which could compromise United States efforts to strengthen the nuclear nonproliferation system;Whereas Congress has historically taken a bipartisan approach to arms control initiatives, including the bipartisan vote of 71–26 in the Senate to provide its advice and consent to the ratification of the New START Treaty on December 22, 2010, demonstrating that Congress can be a close partner with the executive branch in the shaping of the arms control policies of the United States; andWhereas there are bipartisan bills in Congress to urge an extension of the New START Treaty, the last remaining treaty constraining the world’s two largest nuclear arsenals, and former officials who served under Republican and Democratic administrations, military leaders, and nuclear policy experts agree that the Treaty should be extended: Now, therefore, be itThat the House of Representatives—(1)reaffirms that effective arms control treaties, and other confidence-building and verification agreements, that successfully limit and reduce nuclear weapons and curb nuclear competition are important tools that strengthen the security of the United States and international security;(2)strongly supports a sustained and intensive dialogue with Russia and China to reduce the threats posed by nuclear weapons, and underscores that effective arms control has always been an area of crucial and necessary dialogue, even during the lowest points in bilateral and multilateral relations; (3)recognizes that the United States and Russia, which possess more than 90 percent of the world’s 13,000 nuclear weapons, have a special responsibility to reduce the nuclear danger, and are committed to do so under the Treaty on the Non-Proliferation of Nuclear Weapons;(4)calls on the President to extend the New START Treaty for five years without further delay to give the United States, in consultation with allies, the time and space needed to pursue a broader, more comprehensive arms control agenda with Russia and China that addresses all types of nuclear weapons and emerging technologies that can affect strategic stability; and(5)calls on the administration to consider continued participation in the Treaty on Open Skies, which allies, partners, and arms control experts all agree is a vital instrument of confidence-building and verification for the United States and its objectives for promoting international security and strategic stability.